DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 04, 2021, May 19, 2021 and March 25, 2020.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-2, 5, 10, 13, 15-20, 24-25, 28, 33, 36-37 and 41-43 are allowed (renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a safety device with fall arrest and descending mode comprising a housing, a drum configured to rotatable operatively connect to the housing, a lifeline having an intermediate portion interconnecting a first end and a second end connected to the drum and a first and second brake assemblies being controlled by a controller for controlling descend mode and brake mode in a fall arrest condition.  The prior art of record does not teach or suggest, in the claimed combination, a fall arresting device comprising: a magnetic sensor positioned stationary relative to a  device housing, the magnetic sensor positioned adjacent to a disc; and a magnet comprising a hard-magnetic material, the magnet positioned stationary relative the device housing and the magnetic sensor, wherein the magnetic sensor is configured to detect a change in a magnetic field produced by the magnet when the disc rotates about a shaft, the change in the magnetic field induced by the at least one region of disc’s ferromagnetic material being brought within close proximity to the magnet as the disc rotates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolner et al. (US 2010/0226748) and Hetrich (US 2017/0252591).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 13, 2022